THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:
                                                             G. Michael Halfenger
DATED: September 11, 2020                                    Chief United States Bankruptcy Judge




                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF WISCONSIN
                             Court Minutes and Order

CHAPTER:                           11
DATE:                              September 9, 2020
JUDGE:                             G. Michael Halfenger
CASE NO.:                          19-25789-gmh
DEBTOR:                            Living Epistles Church of Holiness Inc.
NATURE OF HEARING:                 1. Hearing on Report of Possible Criminal Violations
                                      and Dismissal
                                   2. Debtor’s Motion to Sell Estate Real Property on
                                      North 27th Street
APPEARANCES:                       Jonathan Goodman, counsel for the debtor
                                   Terry Taper, representative of the debtor
                                   Bryan Ward, counsel for Demaryl Howard
                                   Demaryl Howard
                                   Michelle Cramer, counsel for the U.S. trustee
                                   Bryan Becker, counsel for LCB1 Trust
                                   Brad Hrebenar, representative of Willow River, LLC
COURTROOM DEPUTY:                  Sara Hackbarth

       The court commenced an evidentiary hearing to (1) determine whether 18 U.S.C.
§3057(a) requires a report to United States attorney for this district of possible
bankruptcy crimes specified in chapter 9 of title 18 of the United States Code, (2) assess
whether cause exists to dismiss this case, and (3) consider the debtor’s pending motion
to sell real property of the estate and the timely filed objections to that motion.

       The United States trustee called two witnesses: (1) Leonard Leverson, the
debtor’s former counsel, and (2) Brad Hrebenar, the managing director of Willow River,



      Case 19-25789-gmh       Doc 156     Entered 09/11/20 10:46:35        Page 1 of 2
LLC, servicer for LCB1 Trust, the successor of First-Citizens Bank & Trust Company to a
security interest in the debtor’s real property.

       Based on the record and for the reasons stated at the hearing, the evidentiary
hearing is continued to September 24, 2020, at 11:00 a.m., in room 133 of the United
States Courthouse, 517 East Wisconsin Avenue, Milwaukee, Wisconsin.

       Demaryl Howard must appear and testify in person at the continued evidentiary
hearing unless a request for alternative arrangements is made, good cause for such
arrangements is shown, and the court grants the request before the scheduled time.

                                           #####




      Case 19-25789-gmh       Doc 156     Entered 09/11/20 10:46:35    Page 2 of 2
